Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 6, 2021

                                     No. 04-92-00406-CR

                                    Cornell DRUMMER
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 91-CR-1948-A
                      Honorable Peter Michael Curry, Judge Presiding


                                       ORDER

        This court’s opinion issued in this appeal on May 26, 1993, and this court’s mandate
issued on January 13, 1994. Appellant has filed a letter seeking the status of a motion
purportedly filed with this court thirteen years ago, so that the matter can be brought to the
court’s attention for a ruling. This court’s plenary power in this appeal has expired, and this
court no longer has jurisdiction. See TEX. R. APP. P. 19.1 (specifying the period of plenary
power); id. R. 19.3 (“After its plenary power expires, the court cannot vacate or modify its
judgment.”). Because we have no jurisdiction to consider any motion or request filed by
appellant in this appeal, appellant’s request is DISMISSED FOR LACK OF JURISDICTION.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2021.


                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court